Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This action responsive to applicant’s amendment of 9/28/21.  Claims 1-11 are pending. Claims 1-2, 4-7, and 9-11are rejected. Claims 3 and 8 are objected to.

Priority
 	Applicant’s claim of priority to application 62/572656 filed 10/16/2017 is acknowledged.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claim(s) 1-2, 4, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puiu (US20050266952) in view of Rossia et al. (Ep2620311) in further view of Severinsson et al. (US20170059023)wherein Puiu et al teaches: 
(re: cl 1) a differential (¶17;#16, #28) coupled with the prime mover to receive torque from the prime mover (¶17, #12 ); 
a pair of primary shafts disposed along an axis and rotatably coupled with the differential for receiving torque from the differential (#74/ #174 ¶19/¶31, input shafts transmitting to axles #30L, #30R);
a pair of reducers each coupled with one of the primary shafts, each reducer including: a sun gear fixed about the primary shaft for rotating with the primary shaft (#58L, #58R; ¶27); 
a plurality of planet gears (80L) meshed with and rotatable about the (¶20, #76L-sun #80L-planet);
a ring (78L) positioned about and meshed with the planet gears (#80L, ¶21);
a planet carrier connected of each of the planet gears and rotatable about the to axis  with the planet gears;  (#68, ¶19-“Ring gear 66 is fixed for rotation with a carrier 68 associated with differential 56. Differential 56 is a bevel gearset that is operable to transfer drive torque from carrier 68 to axleshafts 30L and 30R while permitting speed differentiation therebetween.”)
a low gear clutch moveable between an engaged position and a disengaged position, wherein the low gear clutch fixes the ring to a ground in the engaged position provide a first gear reduction between the primary shaft and the wheel output (“an increase in the rotary speed of left axleshaft 30L caused by speed changing gearset 58L causes a corresponding increase in the rotary speed of first side gear 70L which, in turn, causes pinions 72 to drive right side gear 70R at a corresponding reduced speed.”), and wherein the low gear clutch disconnects 
an upshift clutch separate from the low gear clutch (25- left clutch and right operating opposite, one overdrive the other reduction)  and moveable between a contact position and a released position, wherein the upshift clutch fixes the primary shaft to the wheel output in the contact position and provides a 1:1 ratio between the primary shaft and the wheel output (¶24 – first mode neither is operating as overdrive or reduction so acting as a differential with 1;1 average ratio) and wherein the upshift clutch disconnects the primary shaft from the wheel output in the released position (¶28-“, first brake unit 110L is operable in its released mode to permit unrestricted rotation of ring gear 78L and in its locked mode to brake rotation of ring gear 78L. Likewise, second brake unit 110R is operable in its released mode to permit unrestricted rotation of ring gear 78R and in its locked mode to brake rotation of ring gear 78R”, ¶30-permits overdriving an axle in released position) 
a controller connected with the low gear clutch and the upshift clutch for selectively shifting the clutches, the low gear clutch and the upshift clutch (#36; ¶22.-“ Thus, second mode clutch 60R functions in its locked mode to increase the rotary speed of right axleshaft 30R which, in turn, causes differential 56 to decrease the rotary speed of left axleshaft 30L, thereby directing more drive torque to right axle shaft 30R than is directed to left axleshaft 30L. Second mode clutch 
Rossia et al. teaches what Puiu et al lacks of: 
a wheel output fixed to the planet carrier and rotatable about the axis the planet carrier (¶27-“a planet gear carrier element 22 (in the following indicated as "planet gear carrier 22") splined to the end of the first axle shaft 10'”);
Rossia et al. teaches what Puiu lacks of: to provide a second gear reduction between the primary shaft and the wheel output, wherein the second gear reduction is smaller than the first gear reduction:; (rossi- ¶20-,lower off road speed ¶55-16 reduction gears, ¶56-plural reduction ratios, table 7 of ratios, ¶19-second gear ratio )  
 provide a gear reduction between the primary shaft and the wheel output; (rossi- ¶20-,lower off road speed ¶55-16 reduction gears, ¶56-plural reduction ratios, table 7 of ratios, ¶18-reduction gear ratio upon activatiom; ¶19-plural gear reductions).
It would have been obvious at the effective time of the invention for Puiu et al to fix the carrier to the axle to assist in driving the vehicle straight by eliminating non-zero yaw vectoring as taught by Rossia et al..  
It would have been obvious at the effective time of the invention for Puiu et al to have a second gear reduction smaller than the first to provide greater torque for off road use as taught by Rossiaet al.
  It would have been obvious at the effective time of the invention for Puiu et al to have an activatable gear reduction to control yaw and traction  s taught by Rossiaet al.
Severinsson et al. teaches what Puiu et al lacks of:

It would have been obvious at the effective time of the invention for Puiu et al to substitute the internal combustion engine prime mover with an electric motor prime mover to operate the vehicle as a low emission,  low maintenance vehicle as taught by Severinsson et al..

Puiu teaches: 
(re: cl 2) wherein the upshift clutch rotationally fixes the ring to the planet carrier in the contact position, and wherein the upshift clutch spaces the ring from the planet carrier in the released position (¶19-“ “Ring gear 66 is fixed for rotation with a carrier 68 associated with differential 56” with 22-“ Second mode clutch 60R is shown to be operably disposed between ring gear 78R of second speed changing unit 58R and housing 52. In particular, second mode clutch 60R includes a clutch hub 90R that is fixed for rotation with ring gear 78R, a drum 92R non-rotatably fixed to housing 52, a multi-plate clutch pack 94R operably disposed between hub 90R and drum 92R, and a power-operated clutch actuator 96R. Second mode clutch 60R is operable in a first or "released" mode so as to permit unrestricted relative rotation of ring gear 78R. In contrast, second mode clutch 60R is also operable in a second or "locked" mode to brake rotation of ring gear 78R, thereby causing the rotary speed of sun gear 76R to be increased relative to carrier 68.”- for sun to rotating relative the ring gear the planet and carriers must also be rotating relative the ring gear; ¶30-1 ratio, all components rotate at same or fixed relation with the clutch locked to give a 1:1 ratio) to allow independent rotational speeds of the ring relative to the planet carrier 

Rossia et al. teaches what Puiu et al lacks of: 
 (re: cl 4) wherein the differential includes a center clutch configured to shift between a locked position and an unlocked position, wherein the center clutch causes the primary shafts to rotate at a 1:1  ratio relative to one another when the center clutch is in the locked position, and wherein the center clutch allows the primary shafts to rotate at different speeds relative to one another when the center clutch is in the unlocked positon (¶25; #11-differential locking clutch, when locked wheels; ¶19-“ “Ring gear 66 is fixed for rotation with a carrier 68 associated with differential 56” with 22-“ Second mode clutch 60R is shown to be operably disposed between ring gear 78R of second speed changing unit 58R and housing 52. In particular, second mode clutch 60R includes a clutch hub 90R that is fixed for rotation with ring gear 78R, a drum 92R non-rotatably fixed to housing 52, a multi-plate clutch pack 94R operably disposed between hub 90R and drum 92R, and a power-operated clutch actuator 96R. Second mode clutch 60R is operable in a first or "released" mode so as to permit unrestricted relative rotation of ring gear 78R. In contrast, second mode clutch 60R is also operable in a second or "locked" mode to brake rotation of ring gear 78R, thereby causing the rotary speed of sun gear 76R to be increased relative to carrier 68.”- for sun to rotating relative the ring gear the planet and carriers must also 
It would have been obvious at the effective time of the invention for Puiu et al to have a clutch for locking and unlocking a differential clutch to control whether to drive each wheel during a torque vectoring event taught by Rossia et al..

Puiu et al teaches: 
(re: cl 11)  A method for operating a driveline assembly for a vehicle, wherein the driveline assembly includes a differential (¶17; #16; #28) 
a first primary shaft and a second primary shaft each rotatably
coupled with the differential for receiving torque from the differential (#74/ #174 ¶19/¶31, input shafts transmitting to axles #30L, #30R), 
a first reducer coupled with the first primary shaft and a second reducer coupled with the second primary shaft (#58L, #58R; ¶27), 
the first reducer connected to a first wheel output and the second reducer connected to a second wheel output, and wherein the first and second reducers are configured to selectively provide different gear ratios at the first and second wheel outputs (#58L, #58R; ¶27), 
wheel output, and wherein the first and second reducers are configured to selectively provide
different gear ratios at the first and second wheel outputs (¶27-In addition to on-off control of mode clutches 60L and 60R to establish the various drive modes associated with overdrive connections through speed changing units 58L and 58R, it is further contemplated and preferred that variable clutch engagement forces can be generated by power-operated actuators 96L and 96R to adaptively regulate the left-to-right speed and torque characteristics. This "adaptive" 
 the method including: identifying the torque vectoring event for a first wheel output during a high range drive operation with a controller (¶27-“ECU 36 compares this reference yaw rate with an "actual" yaw rate value detected by yaw sensor 46. This comparison will determine whether vehicle 10 is in an understeer or an oversteer condition, as well as the severity of the condition, so as to permit yaw control system 34 to be adaptively control actuation of the mode clutches to accommodate such steering tendencies.”);
shifting a second upshift clutch of  the second reducer that is coupled to the second primary shaft from a contact position into a released position the second upshift clutch fixes the second primary the to the second wheel output in the contact position at a 1:1 ratio  (¶24 – first mode neither is operating as overdrive or reduction so acting as a differential with 1;1 average ratio;  ¶19-60L / 60R clutches , ¶29-opating as std differential, ¶32)  to provide a high speed and low torque output to the second wheel output while in the contact position, and wherein the second upshift clutch provides a gear reduction between the second primary shaft and the first wheel output in the released position to provide a low speed and high torque output to the second wheel output while in the released position (¶28, “first brake unit 110L is operable in its released mode to permit unrestricted rotation of ring gear 78L and in its locked mode to brake rotation of ring gear 78L. Likewise, second brake unit 110R is operable in its released mode to permit unrestricted rotation of ring gear 78R and in its locked mode to brake rotation of ring gear 78R”, ¶30-permits overdriving an axle in released position-¶30-“ when first mode clutch 60L is released and second mode clutch 60R is locked, second gearset 58R overdrives right axleshaft 30R due to braking of ring gear 78R. In addition, the concurrent braking of side gear 70R causes 
wherein the first upshift clutch directly fixes the first primary shaft to the first wheel output in the contact position at a 1:1 ratio  (¶24 – first mode neither is operating as overdrive or reduction so acting as a differential with 1;1 average ratio )  to provide a high speed and low torque output to the first wheel output while in the contact position, and wherein the first upshift clutch provides a gear reduction between the first primary shaft and the first wheel output in the released position to provide a low speed and high torque output to the first wheel output while in the released position (¶28, ¶30-“ when first mode clutch 60L is released and second mode clutch 60R is locked, second gearset 58R overdrives right axleshaft 30R due to braking of ring gear 78R. In addition, the concurrent braking of side gear 70R causes a corresponding increase in rotary speed of side gear 70L which, in turn, drives ring gear 78L so as to reduce the rotary speed of sun gear 70L and left axleshaft 30L.”).
shifting the second upshift clutch into the contact position(¶28-“ mode clutches 60L and 60R, which were disclosed to be of the multi-plate friction clutch variety, are replaced by first (left) and second (right) mode clutches, hereinafter referred to as first and second brake units 110L and 110R, respectively…, Active yaw control system 34 is again shown to be associated with drive mechanism 28A to selectively control actuation (i.e., on-off or adaptive) of brake actuators 114L and 114R so as to vary the driven rotary speed of axleshafts 30L and 30R for controlling the 
Rossia et al. teaches what Puiu et al lacks of: 
and shifting the center clutch into the unlocked position after the torque event is over  (25- unlocks center clutch #11 for highway travel).
shifting the center clutch of  the differential from the unlocked position to the locked position during the torque vectoring event
Rossia et al. teaches what Puiu et al lacks of: 
the differential including a center clutch configured to be switched between a locked position causing the first and second
primary shafts to rotate at the same speed as one another and an unlocked position allowing the first and second primary shafts to rotate at different speeds relative to one another (¶25; #11-differential locking clutch under control of ¶48-#90 CPU controls actuators),
It would have been obvious at the effective time of the invention for Puiu et al to have a clutch for and performing a locking and unlocking a differential clutch to control whether to drive each wheel during a torque vectoring event vs. drive the vehicle through a low coefficient surface taught by Rossia et al..
It would have been obvious at the effective time of the invention for Puiu et al to release the differential clutch after conclusion of a torque vectoring event to let the vehicle perform 
It would have been obvious at the effective time of the invention for Puiu et al to release the differential clutch after conclusion of a torque vectoring event and lock the reduction drives into an upshift position to increase gear ration and minimize tire friction for highway travel and into a locked position to controllably drive the lateral planetary gear systems for use in torque control as taught by Rossia et al..
Severinsson et al.  teaches what Puiu et al lacks of: 
Differential  Is coupled with an electric motor to receive torque from the electric motor (#110; ¶109-electric motor used to create differential speeds through application into the differential), 
It would have been obvious at the effective time of the invention for Puiu et al to use an electric motor to create differential speeds at the differential as a motor can selectively control the direction and magnatide of differential speed between the wheels as taught by Severinsson et al.

	Claim(s) 5-7, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puiu et al (US20050266952) in view of Rossia et al. (Ep2620311) wherein Puiu et al teaches: 
(re: cl 5)    A method for operating a driveline assembly for a vehicle, the method including: identifying a torque vectoring event for a first wheel output during a low range drive operation with a controller (¶27-“ECU 36 compares this reference yaw rate with an "actual" yaw rate value detected by yaw sensor 46. This comparison will determine whether vehicle 10 is in an understeer or an oversteer condition, as well as the severity of the condition, so as to permit yaw 
shifting a first upshift clutch of a first reducer that is coupled to the first primary shaft from a contact position toward released position during the torque vectoring event, wherein the first upshift clutch fixes the first primary shaft to a first wheel output in the contact position to  a 1:1 gear ratio between the first primary shaft and the (¶24 – first mode neither is operating as overdrive or reduction so acting as a differential with 1;1 average ratio)  the first wheel output while in the contact position, and wherein the first upshift clutch provides a gear reduction between the first primary shaft and the first wheel output in the released position to provide a low speed and high torque output to the first wheel output while in the released position (28, 30-“ when first mode clutch 60L is released and second mode clutch 60R is locked, second gearset 58R overdrives right axleshaft 30R due to braking of ring gear 78R. In addition, the concurrent braking of side gear 70R causes a corresponding increase in rotary speed of side gear 70L which, in turn, drives ring gear 78L so as to reduce the rotary speed of sun gear 70L and left axleshaft 30L.”). 
Rossia et al. teaches what Puiu et al lacks of: 
shifting a center clutch of a differential from an unlocked position to a locked position during the torque vectoring event, wherein a first primary shaft and a second primary shaft are coupled to the differential and able to rotate at different speeds than one another while the center clutch is in the unlocked position, and wherein the first and second primary shafts are fixed for rotation at a 1:1 ratio relative to ((¶25; #11-differential locking clutch, when locked wheels; ¶19-“ “Ring gear 66 is fixed for rotation with a carrier 68 associated with differential 56” with 22-“ Second mode clutch 60R is shown to be operably disposed between ring gear 78R of  one another while the center clutch is in the locked position (¶25; #11-differential locking clutch).
It would have been obvious at the effective time of the invention for Puiu et al to have a clutch for locking and unlocking a differential clutch to control whether to drive each wheel during a torque vectoring event taught by Rossia et al..

Rossia et al. teaches what Puiu et al lacks of: 
(re: cl 6) further including simultaneously shifting the first upshift clutch into the contact position (¶19-deactivating vectoring locks the axles to a no reduction or 1:1 axle ratio for highway use)
and shifting the center clutch to the unlocked position after a determination that the torque event is over  (¶25- unlocks center clutch #11 for highway travel).  
It would have been obvious at the effective time of the invention for Puiu et al to release the differential clutch after conclusion of a torque vectoring event and lock the reduction drives 

Puiu et al teaches:
(re: cl 7) a low gear clutch moveable between an engaged position and a disengaged position, wherein the low gear clutch fixes the ring to a ground in the engaged position, and wherein the low gear clutch disconnects the ring from the ground in the disengaged position (¶28
“Brake units 110L and 110R are schematically shown to each include a band 112L and 112R of friction material that is bonded to ring gears 78L and 78R, and a brake actuator 114L and 114R,”; first brake unit 110L is operable in its released mode to permit unrestricted rotation of ring gear 78L and in its locked mode to brake rotation of ring gear 78L. Likewise, second brake unit 110R is operable in its released mode to permit unrestricted rotation of ring gear 78R and in its locked mode to brake rotation of ring gear 78R) and .

 (re: cl 7) wherein the first reducer includes:
a sun gear fixed about the first primary shaft for rotating with the first primary
shaft  #76 fig 5-¶31);  
a plurality of planet gears meshed with and rotatable about the sun gear (¶21, #80L); 	
a ring positioned about and meshed with the planet gears (¶20, #78L with 80L);
planet carrier rotatable with the planet gears (P cl 5 ) .
Rossia et al. teaches what Puiu et al lacks of: 
a planet carrier rotatably connected to the each of the planet gears and rotatable about the axis with the planet gears (P cl 5 ) and fixed to the first wheel output (¶27-“a planet gear carrier 
	It would have been obvious at the effective time of the invention for Puiu et al to fix the carrier to the axle to assist in driving the vehicle straight by eliminating non-zero yaw vectoring as taught by Rossia et al..

Puiu et al teaches:
(re: cl 8) wherein the first upshift clutch rotationally fixes the ring to the planet carrier in the contact position, and wherein the upshift clutch spaces the ring from the planet carrier in the released position allow independent rotational speeds of the ring relative to the planet carrier (¶19-“Ring gear 66 is fixed for rotation with a carrier 68 associated with differential 56” with 22-“ Second mode clutch 60R is shown to be operably disposed between ring gear 78R of second speed changing unit 58R and housing 52. In particular, second mode clutch 60R includes a clutch hub 90R that is fixed for rotation with ring gear 78R, a drum 92R non-rotatably fixed to housing 52, a multi-plate clutch pack 94R operably disposed between hub 90R and drum 92R, and a power-operated clutch actuator 96R. Second mode clutch 60R is operable in a first or "released" mode so as to permit unrestricted relative rotation of ring gear 78R. In contrast, second mode clutch 60R is also operable in a second or "locked" mode to brake rotation of ring gear 78R, thereby causing the rotary speed of sun gear 76R to be increased relative to carrier 68.”- for sun to rotating relative the ring gear the planet and carriers must also be rotating relative the ring gear).

rotationally fixes the sun gear to the wheel output in the contact position, and wherein the first upshift clutch spaces the sun gear from the first wheel output in the released position(¶20-“a sun gear 76R fixed for rotation with right axleshaft 30R”) to allow independent rotational speeds of the sun gear and wheel output. Allow 

(re: cl 10) further including modulating an amount of torque provided to the electric motor of the driveline assembly to control the amount of torque transmitted to a second wheel output opposite the first wheel output (¶23-force control device #104 in the embodiment of an electric motor). 



Allowable Subject Matter
	Claims 3 and 8 are objected to as being dependent claims premised upon a rejected base claim but would be allowed if the re-written in independent form or if the limitations of an allowable claim were incorporated within the independent base claim from which this claims depend or if re-written premised upon dependence from an otherwise allowable base claim.  
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 	
 	The following is an examiner's statement of reasons for allowance: The prior art neither discloses nor suggest in combination:
(re: cl 1) a differential coupled with the prime mover to receive torque from the prime mover, 

a pair of reducers each coupled with one of the primary shafts, each reducer including: a sun gear fixed about the primary shaft for rotating with the primary shaft, 
a plurality of planet gears (80L) meshed with and rotatable about the sun , 
a ring positioned about and meshed with the planet gears ,
a planet carrier connected of each of the planet gears and rotatable about the to axis with the planet gears;  
a low gear clutch moveable between an engaged position and a disengaged position, wherein the low gear clutch fixes the ring to a ground in the engaged position provide a first gear reduction between the primary shaft and the wheel output 
an upshift clutch separate from the low gear clutch and moveable between a contact position and a released position, wherein the upshift clutch fixes the primary shaft to the wheel output in the contact position and provides a 1:1 ratio between the primary shaft and the wheel output and wherein the upshift clutch disconnects the primary shaft from the wheel output in the released 
a controller connected with the low gear clutch and the upshift clutch for selectively shifting the clutches, the low gear clutch and the upshift clutch .
a wheel output fixed to the planet carrier and rotatable about the axis the planet carrier; 
to provide a second gear reduction between the primary shaft and the wheel output, wherein the second gear reduction is smaller than the first gear reduction:; provide a gear reduction between the primary shaft and the wheel output; 

In combination with: independent rotational speeds of the sun gear and wheel output or A driveline assembly for a vehicle, including: wherein the prime mover is an electric motor.

Of particular interest is Puiu et al which teaches:
a differential coupled with the prime mover to receive torque from the prime mover, 
a pair of primary shafts disposed along an axis and rotatably coupled with the differential for receiving torque from the differential, 
a pair of reducers each coupled with one of the primary shafts, each reducer including: a sun gear fixed about the primary shaft for rotating with the primary shaft, 
a plurality of planet gears (80L) meshed with and rotatable about the sun , 
a ring positioned about and meshed with the planet gears ,
a planet carrier connected of each of the planet gears and rotatable about the to axis with the planet gears;  
a low gear clutch moveable between an engaged position and a disengaged position, wherein the low gear clutch fixes the ring to a ground in the engaged position provide a first gear reduction between the primary shaft and the wheel output 
an upshift clutch separate from the low gear clutch and moveable between a contact position and a released position, wherein the upshift clutch fixes the primary shaft to the wheel output in the contact position and provides a 1:1 ratio between the primary shaft and the wheel output and wherein the upshift clutch disconnects the primary shaft from the wheel output in the released 
Puiu et al does not teach: a wheel output fixed to the planet carrier and rotatable about the axis (¶27-“a planet gear carrier element 22 (in the following indicated as "planet gear carrier 22") splined to the end of the first axle shaft 10'”,) the planet carrier;
to provide a second gear reduction between the primary shaft and the wheel output, wherein the second gear reduction is smaller than the first gear reduction:; provide a gear reduction between the primary shaft and the wheel output; independent rotational speeds of the sun gear and wheel output.  
Of further interest is: Rossia et al. which teaches:
a wheel output fixed to the planet carrier and rotatable about the axis (¶27-“a planet gear carrier element 22 (in the following indicated as "planet gear carrier 22") splined to the end of the first axle shaft 10'”,) the planet carrier;
to provide a second gear reduction between the primary shaft and the wheel output, wherein the second gear reduction is smaller than the first gear reduction:; provide a gear reduction between the primary shaft and the wheel output;
Of further interest is S which teaches:
 A driveline assembly for a vehicle, including: wherein the prime mover is an electric motor.


Response to Amendments/Argument
	Applicant’s amendment was sufficient to overcome the rejections to claims 3 and 8.  
Puiu et al teaches: the system provides a first gear reduction between the primary shaft and the wheel output (“an increase in the rotary speed of left axleshaft 30L caused by speed changing gearset 58L causes a corresponding increase in the rotary speed of first side gear 70L which, in turn, causes pinions 72 to drive right side gear 70R at a corresponding reduced speed.”), and wherein the low gear clutch disconnects the ring from the ground in the disengaged position (¶28-“Brake units 110L and 
an upshift clutch separate from the low gear clutch (25- left clutch and right operating opposite, one overdrive the other reduction)  and  nmoveable between a contact position and a released position, wherein the upshift clutch fixes the primary shaft to the wheel output in the contact position and provides a 1:1 ratio between the primary shaft and the wheel output (¶24 – first mode neither is operating as overdrive or reduction so acting as a differential with 1;1 average ratio) and wherein the upshift clutch disconnects the primary shaft from the wheel output in the released position (¶28-“, first brake unit 110L is operable in its released mode to permit unrestricted rotation of ring gear 78L and in its locked mode to brake rotation of ring gear 78L. Likewise, second brake unit 110R is operable in its released mode to permit unrestricted rotation of ring gear 78R and in its locked mode to brake rotation of ring gear 78R”, ¶30-permits overdriving an axle in released position).
Puiu teaches:the  planet carrier rotatable with the planet gears (P cl 5 ), Fig 1 & 4 #58R &58L lock and unlock carriers 80R &80L to rings 78R &78L).

Rossia et al.  teaches: 
to provide a second gear reduction between the primary shaft and the wheel output, wherein the second gear reduction is smaller than the first gear reduction:; (rossi- ¶20-,lower off road speed ¶55-16 reduction gears, ¶56-plural reduction ratios, table 7 of ratios, ¶19-second gear ratio ), 
provide a gear reduction between the primary shaft and the wheel output; (rossi- ¶20-,lower off road speed ¶55-16 reduction gears, ¶56-plural reduction ratios, table 7 of ratios, ¶18-reduction gear ratio upon activatiom; ¶19-plural gear reductions) .
Puiu et al. teaches: 
to allow independent rotational speeds of the ring relative to the planet carrier (P¶21-release mode components free to rotate-“First mode clutch 60L is operable in a first or "released" mode so as to permit unrestricted rotation of ring gear 78L. In contrast, first mode clutch 60L is also operable in a second or "locked" mode to brake rotation of ring gear 78L, thereby causing sun gear 76L to be driven at an increased rotary speed relative to carrier 68. “  ¶22- release mode components free to rotate).
The brake units serve to trigger an upshift clutch on one side of the axle and a downshift on the other side.  As there is a pair, it is not a single clutch performing the actions but rather2 clutches separately performing the actions.  Further, Rossia et al. teaches separate clutches for upshift and downshift on each side.( ¶37-38 as these are multi speed  epicyclic gear systems with reduction and overdrive ratios (fig. 7 gear xvi).
Concerning applicant’s argument on the embodiment of claim 11, Rossia et al. uses a center clutch to release the differential.  Having a center clutch facilitates both locking the differential for controlled torque to each wheel by using the brakes to control the torque and yaw or total locking for minimizing slip in off road travel, in particular for locking the wheels for use in a low coefficient off road condition and selective release of the passive differential for less drag in high speed highway travel.  This center clutch would not defeat the purpose Puiu.

Conclusion
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/29/2021 has been entered. 
	The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure.
	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to MICHAEL E BUTLER whose telephone number is (571)272-6937. The examiner can normally be reached on Mon, Tues, Wed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/M.E.B/Examiner, 
Art Unit 3655


/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655